      Case 2:17-cv-03529-MLCF-MBN Document 104 Filed 07/24/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

DOROTHY HEBERT                        *          CIVIL ACTION NO.: 2:17-cv-03529
                                      *
VERSUS                                *          JUDGE: MARTIN L.C. FELDMAN
                                      *
WING SALE, INC.                       *          MAGISTRATE JUDGE:
                                      *               MICHAEL B. NORTH
                                      *
* * * * * * * * * * * * * * * * * * * * * *     * * * * * * * * * * * * * * * * * * *

                                         ORDER

         Considering the foregoing Joint Motion to Dismiss:

         IT IS ORDERED, ADJUDGED AND DECREED that all claims of plaintiff,

Dorothy Hebert, asserted in the Complaint against defendant, Wing Sale, Inc., be

dismissed, with prejudice, with each party to bear its own costs.

         New Orleans, Louisiana this _______
                                       24th day of July, 2019.



                                                 ________________________________
                                                 JUDGE MARTIN L.C. FELDMAN
                                                 UNITED STATES DISTRICT JUDGE




2908984 v1
